DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 13 of the response, filed 12/22/2020, with respect to  the rejection(s) of claims 1-4, 7 and 13-15 under 35 U.S.C. § 102(a)(1) as being anticipated by van Schravendijk et al. (US 2009/0286381)/ the rejection of claim 20 under 35 U.S.C. § 102(a)(1) as being anticipated by van Schravendijk et al/ the rejection of claim 20 under 35 U.S.C. § 102(a)(1) as being anticipated by Calafut et al ( US 2015/0179750)/ the rejection(s) of claims 6, 8-9  under 35 U.S.C. § 103 as being unpatentable over van Schravendijk in view of Brigg et al, (US 2016/0163556) ( particularly the arguments that van Schravendijk does not disclose that the post-etch size difference (a difference between the large diameter hole film inner diameter and the small hole film inner diameter) is smaller than the initial size difference, and in addition, after the performing of the first and second processes, a processing target layer is etched through the plurality of holes, as recited in amended claim 1 because with van Schravendijk the objective is that of filling a formed hole, not in modifying holes to modify their hole sizes to reduce size differences, much less so that a processing target layer can then be etched there through, see Fig. 1H of van Schravendijk; van Schravendijk/Calafur does not disclose “ isotropically etching the first film to adjust the first post-CVD mask diameter to form an adjusted first post-CVD mask diameter and to adjust the second post-CVD mask diameter to 
   Applicant's arguments with respect to the rejection(s) of claims 12 and 16-19 under 35 U.S.C. § 102(a)(1) as being anticipated by van Schravendijk et al/ the rejection(s) of claims 12 and 16 under 35 U.S.C. § 102(a)(1) as being anticipated by Calafut et al, (US 2015/0179750) have been fully considered but they are not persuasive. The applicants argue that none of the cited references disclose or suggest the features of the etching rate (and also the rate or amount of increase in the hole sizes) can be varied by varying the time at which the first film is exposed in one or more holes relative to the time at which the second film is etched through to expose the first film”, as recited in claim 12. This argument is unpersuasive because it is not in commensurate with the scope of claim 12 since amended claim 12 does not positively recite the language of “the etching rate can be varied by varying the time at which the first film is exposed in one or more holes relative to the time at which the second film is etched through to expose the first film”. Since van Schravendijk discloses that each of the first film 120 and second film 122 have a thickness in a direction extending away from the sidewalk ( figs 1B, 1C) and during the etching/second process, the second film 122  is etched along the sidewall to reduce
the thickness of the second film ( fig. 1D)/ Calafut discloses that each of the first film 212 and second film 216 have a thickness in a direction extending away from the sidewalk ( figs 3E) and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

        Claims 12, 13-15, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Schravendijk et al (US 2009/0286381)
  van Schravendijk discloses a method of processing a workpiece, the method comprising: a first sequence including:
  a first process of forming a film 120 on a sidewall of an inner surface of each of a plurality of gaps/holes 110/116 formed in the workpiece ( page 4, para 0035, fig. 1B) 
 a second process of etching the film (page 6, para 0060-0061, fig. 1D), wherein the first process of forming forms a first film 120 on the sidewall of the inner surface of the gap/hole; and a second film 122 on the first film and each of the first and second films 120, 122 have a thickness in a direction extending away from the sidewalk (page 5, para 0054, fig. 1C),

during the etching/second process, the second film 122  is etched along the sidewall to reduce
the thickness of the second film ( page 6, para 0061, 0065, fig 1C-1D)
 Regarding claims 13-15, van Schravendijk discloses that the first process of forming forms the first film by repeatedly executing a first film forming sequence including: supplying a gas which includes SiH 4 gas/monoaminosilane/an aminosilane-based gas/ to a processing container of a plasma processing apparatus in which the workpiece is accommodated, generating plasma in the processing container of the plasma processing apparatus from a gas which includes oxygen ( page 4, para 0038), wherein the second film 122 is formed by a plasma CVD ( page 6, para 0057)
Regarding claim 16, van Schravendijk discloses that a composition of the first film 120 ( silicon dioxide) is different than a composition of the second film 122 ( TEOS) ( page 4, para 0043, page
5,    para 0054-0055)
Regarding claim 17, van Schravendijk discloses that the first film 120 and second film 122 have different oxygen contents (page 5, para 0052, page 6, para 0057-0058)
Regarding claim 18, van Schravendijk discloses that the second film 122 has a higher oxygen
content (1000 seem) than the first film (145 seem) ( page 5, para 0052, 0054, page 6, para 0057)



Claims 12, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calafut et al (US 20150179750)
   Calafut discloses a method of processing a semiconductor substrate/workpiece, the method comprising:
  a first process of forming a film 212 on a sidewall of an inner surface of each of a plurality of trenches/holes 208/210 formed in the workpiece ( page 2, para 0016, fig. 3d) 
 a second process of etching the film 212 (page 2, para 0019, fig 3g), wherein the first process of forming forms a first film 212 on the sidewall of the inner surface of the trench/hole; and a second film 216 on the first film (page 2, para 0016, 0018, fig 3e), and each of the first and second films 212, 216 have a thickness in a direction extending away from the sidewalk ( fig. 3E), the second process of isotropically etching the film 212 without etching the film 216/218 ( page 2, para 0019, fig. 3f-3g), which reads on wherein an etching resistance of the first film is lower than an etching resistance of the second film, during the etching/second process, the second film 216  is etched along the sidewall to reduce the thickness of the second film ( page 2, para 0019, fig. 3g, 3h)
 Regarding claim 16, Calafut discloses that a composition of the first film 212 (oxide) is different than a composition of the second film 216 (silicon nitride) (page 2, para 0016, 0018)

Allowable Subject Matter
Claims 22-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       The following is a statement of reasons for the indication of allowable subject matter:  
  Regarding claim 22, the cited prior art of record fails to disclose or render obvious a method comprises  a step of after exposing the first film in the first plurality of holes, continuing the second process of etching to etch the thickness of the first film in a direction toward the sidewall in the first plurality of holes while continuing etching of the thickness of the second film in the second plurality of holes, and wherein during the continuing the second process of etching an amount of decrease in thickness in the first film in the first plurality of holes is larger than an amount of decrease in thickness in the second film of the second plurality of holes and an increase in hole diameter of the first plurality of holes is larger than an increase in hole diameter of the second plurality of holes, in combination with the rest of the steps of claim 22
  Claims 1-11, 20-21, 27 allowed. The reasons for allowance of claims 1-11, 20, 21 have been discussed in paragraph 2 above

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LAN VINH/Primary Examiner, Art Unit 1713